                        Case 2:19-cv-02022-JCM-VCF Document 20
                                                            21 Filed 08/10/20 Page 1 of 3



                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 03062
                    2 Email: Robert.Freeman@lewisbrisbois.com
                      CHERYL A. GRAMES
                    3 Nevada Bar No. 12752
                      E-Mail: Cheryl.Grames@lewisbrisbois.com
                    4 TARA U. TEEGARDEN
                      Nevada Bar No. 15344
                    5 Email: Tara.Teegarden@lewisbrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    6 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    7 702.893.3383
                      FAX: 702.893.3789
                    8 Attorneys for Defendant State Farm Mutual
                      Automobile Insurance Company
                    9
                                                  UNITED STATES DISTRICT COURT
                   10
                                            DISTRICT OF NEVADA, SOUTHERN DIVISION
                   11
                                                                ***
                   12
                      MANUAL GONZALEZ-RODRIGUEZ,                  CASE NO.: 2:19-cv-2022-JCM-VCF
                   13
                                     Plaintiffs,
                   14                                             STIPULATION AND PROPOSED ORDER
                             vs.                                  TO EXTEND BRIEFING SCHEDULE
                   15
                      STATE FARM MUTUAL AUTOMOBILE                FOR DEFENDANT STATE FARM
                   16 INSURANCE COMPANY, a foreign                MUTUAL AUTOMOBILE INSURANCE
                      corporation, DOES I through XV, and ROE     COMPANY’S REPLY BRIEF
                   17 Corporations I through X, inclusive,
                                                                  (First Request)
                   18                Defendants.

                   19
                   20            COME NOW Defendant STATE FARM MUTUAL AUTOMOBILE INSURANCE
                   21 COMPANY (“Defendant”) and Plaintiff MANUAL GONZALEZ-RODRIGUEZ (“Plaintiff”), by
                   22 and through their counsel of record, and hereby stipulate and agree that the time for Defendant to
                   23 file its Reply to Plaintiff’s Response to Defendant’s Motion to Determine Applicable Law, said
                   24 Reply being due on August 11, 2020, be extended through and including August 14, 2020.
                   25                                           Reason for Extension
                   26            Defendant seeks additional time to file its Reply. This is so because of the complexities of
                   27 the legal issues and the need for additional time to accommodate staff and attorneys who are
                   28 working remotely during this public health crisis. This stipulation is made in good faith and not
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4820-6056-5447.1
ATTORNEYS AT LAW
                        Case 2:19-cv-02022-JCM-VCF Document 20
                                                            21 Filed 08/10/20 Page 2 of 3



                    1 for the purpose of delay. This is the first time counsel has requested such an extension for filing its

                    2 Reply to Plaintiff’s Response to Defendant’s Motion to Determine Applicable Law.

                    3 Dated this 10th day of August, 2020.                 Dated this 10th day of August, 2020.
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP                  GINA CORENA & ASSOCIATES

                    5 /s/ CHERYL A. GRAMES                                 /s/ BETSY C. JEFFERIS-AGUILAR
                      Robert W. Freeman                                    Gina M. Corena
                    6 Nevada Bar No. 03062                                 Nevada Bar No. 10330
                      Cheryl A. Grames                                     Mahna Pourshaban
                    7 Nevada Bar No. 12752                                 Nevada Bar No. 13743
                      Tara U. Teegarden                                    Betsy C. Jefferis-Aguilar
                    8                                                      Nevada Bar No. 12980
                      Nevada Bar No. 15344                                 300 S. Fourth Street
                    9 6385 South Rainbow Blvd., Ste. 600                   Suite 1250
                      Las Vegas, Nevada 89118                              Las Vegas, Nevada 89101
                   10 Attorneys for Defendant State Farm Mutual            Attorneys for Plaintiff Manual Gonzalez-
                      Automobile Insurance Company                         Rodriguez
                   11

                   12

                   13                                                  ORDER
                   14
                                 IT IS SO ORDERED.
                   15
                                                 August
                                           Dated this     10, 2020.
                                                      ___ day of August, 2020.
                   16

                   17

                   18                                                  _______________________________
                                                                       U.S. DISTRICT COURT JUDGE
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4820-6056-5447.1                                   2
                        Case 2:19-cv-02022-JCM-VCF Document 20
                                                            21 Filed 08/10/20 Page 3 of 3



                    1                                    CERTIFICATE OF SERVICE

                    2              I HEREBY CERTIFY that on the 10th day of August, 2020, I electronically filed the

                    3 STIPULATION AND PROPOSED ORDER TO EXTEND BRIEFING SCHEDULE FOR

                    4 DEFENDANT STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY’S

                    5 REPLY BRIEF with the Clerk of the Court through Case Management/Electronic Filing System.

                    6
                      Gina M. Corena, Esq.
                    7 Mahna Pourshaban, Esq.
                      Betsy C. Jefferis-Aguilar, Esq.
                    8 GINA CORENA & ASSOCIATES
                      gina@lawofficecorena.com
                    9 mahna@lawofficecorena.com
                      betsy@lawofficecorena.com
                   10 Attorneys for Plaintiff

                   11

                   12

                   13
                                                      By: /s/ Mary Bradley-Estrada
                   14                                         An Employee of LEWIS BRISBOIS
                                                              BISGAARD & SMITH LLP
                   15

                   16

                   17

                   18

                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4820-6056-5447.1                                 3
